DECREE.
On consideration of the report of Samuel S. Gannett, the Commissioner heretofore selected to run, locate and mark the boundary between the State of New Mexico and the State of Texas in the Valley of the Rio Grande River extending southwardly from the parallel of 32° north latitude to the parallel of 31° 47' on the international boundary between the United States of America and the United States of Mexico, which report was presented herein October 6, 1930; and no objection or exception to such report being presented, although the time therefor has expired;
It is now adjudged, ordered and decreed as follows:
1. The said report is in all things confirmed;
*7892. The boundary line delineated and set forth in the said report and on the accompanying maps is established and declared to be the true boundary between the States of New Mexico and Texas in the Valley of the Rio Grande River from the parallel of 32° north latitude to the parallel of 31° 47' on the international boundary between the United States of America and the United States of Mexico;
3. As it appears that the said Commissioner has completed his work conformably to the decree of this Court of April 9, 1928 (276 U. S. 658), the said Commissioner is hereby discharged.
4. The Clerk of this Court shall transmit to the Chief Magistrates of the States of New Mexico and Texas copies of this decree, duly authenticated under the seal of this Court, together with copies of the report of the Commissioner and of the accompanying maps;
5. The Clerk of this Court shall distribute and deliver to the Chief Magistrates of the States of New Mexico and Texas and to the Secretary of the Interior of the United States, all copies of the report of the Commissioner, with the accompanying maps, now in his hands, save that he shall retain three copies of each for such purposes as may arise in his office;
6. The costs in this cause shall be borne and paid in equal parts by the States of New Mexico and Texas. [See also, 275 U. S. 279; 276 U. S. 557, 558.]